Citation Nr: 0424729	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-27 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of an anterior labral tear of the right 
shoulder (major), in excess of 0 percent prior to April 25, 
2003.

2.  Evaluation of degenerative disc disease of the cervical 
spine with posterior arthritis, in excess of 10 percent prior 
to September 11, 2001.

3.  Evaluation of degenerative disc disease of the lumbar 
spine, in excess of 10 percent prior to June 13, 1998.

4.  Evaluation of degenerative disc disease of the lumbar 
spine, in excess of 20 percent prior to July 2, 1999.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1984 to August 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Los Angeles, California, 
and San Diego, California Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction of the 
case is currently with the San Diego, California, RO.

In January 2000, the Board remanded this case to the RO.  In 
an August 2003 rating decision, the disability rating for 
degenerative disc disease of the lumbosacral spine was 
increased to 40 percent effective July 2, 1999.  In addition, 
the RO the increased the disability rating for degenerative 
disc disease of the cervical spine with posterior arthritis 
to 30 percent effective September 11, 2001.  In the same 
rating decision, the disability rating for anterior labral 
tear of the right shoulder was increased to 20 percent 
effective April 25, 2003.  Entitlement to a total disability 
rating based on individual unemployability (TDIU) was denied 
in a December 2003 rating decision.  The veteran has not 
initiated an appeal as to the denial of TDIU.  

In February 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  During his hearing, the 
veteran clarified that he was not contesting the currently 
assigned 40 percent rating for degenerative disc disease of 
the lumbosacral spine; 30 percent rating for degenerative 
disc disease of the cervical spine with posterior arthritis; 
and the current 20 percent rating for an anterior labral tear 
of the right shoulder (major).  Rather, he was maintaining 
that these current ratings should be effective on August 24, 
1995.  In essence, he disputed the assigned staged ratings.  


FINDINGS OF FACT

1.  From August 24, 1995, and prior to April 25, 2003, the 
veteran's right shoulder disorder was productive of 
limitation of motion on internal and external rotation of the 
right arm with pain, however, the right arm was not limited 
to 90 degrees of flexion or the functional equivalent.  

2.  From August 24, 1995, to September 11, 2001, the 
veteran's degenerative disc disease of the cervical spine 
with posterior arthritis was productive of moderate 
limitation of motion on extension and lateral bending with 
pain, but the veteran did not demonstrate severe limitation 
of motion or severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  

3.  From August 24, 1995, to June 12, 1998, the veteran's 
degenerative disc disease of the lumbar spine was productive 
of no more than slight limitation of motion and mild 
neurologic symptomatology.  

4.  From June 13, 1998, the veteran's degenerative disc 
disease of the lumbar spine was productive of severe 
limitation of motion, but did not caused pronounced 
neurologic symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for an anterior 
labral tear of the right shoulder (major), but no more, are 
met from August 24, 1995, to April 25, 2003.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5003-5201 (2003).

2.  The criteria for a 20 percent rating for degenerative 
disc disease of the cervical spine with posterior arthritis, 
but no more, are met from August 24, 1995, to September 11, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
5293-5290 (2002).

3.  The criteria for a rating in excess of 10 percent rating 
for degenerative disc disease of the lumbar spine are not met 
from August 24, 1995 to June 13, 1998.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5293-5292 (2002).

4.  The criteria for a 40 percent rating for degenerative 
disc disease of the lumbar spine, but no more, are met from 
June 13, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a December 2003 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  In addition, by statements of the case 
(SOC) and supplemental SOCs (SSOC) dated July 1997, November 
1998 and particularly in August 2003, he was notified of the 
evidence that was of record and considered and of negative 
responses to attempts to secure other VA and private medical 
records.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
claimant has been provided proper process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's VA records have been obtained and 
he has been examined.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.

The Board notes that additional VA medical records were 
received in January 2004.  They pertain to treatment for the 
veteran's low back disability from July 6, 1999.  However, 
the veteran is not contesting his assigned disability level 
after July 2, 1999.  Thus, these records do not pertain to 
the appeal.  

Similarly, the Board notes that VA's rating criteria 
pertaining to the spine was recently revised, effective 
September 26, 2003, which provides a General Rating Formula 
for Diseases and Injuries of the Spine.  However, the 
veteran is not disputing the rating of his lumbar spine 
disorder after July 2, 1999 or his cervical spine disorder 
after September 11, 2001.  Thus, the new changes are not 
applicable here.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the claimant in 
this case. 


Background

In September 1995, a claim for VA disability compensation 
benefits was received.  In pertinent part, the veteran sought 
service connection for low back, neck, and right shoulder 
disabilities.  

In a March 1996 rating decision, service connection was 
granted for degenerative changes of the lumbosacral spine.  A 
non-compensable rating was assigned effective August 1995.  
Service connection was also granted for anterior labral tear 
of the right shoulder.  A non-compensable rating was assigned 
effective August 1995.  Service connection for a cervical 
spine disorder was denied.  

In July 1996, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran injured his low back 
and neck in a jump during service, performing his duties as a 
parachute jumper.  On examination of the cervical spine, 
motion was limited.  The veteran could left and right lateral 
bend to 30 degrees, left and right lateral rotate to 40 
degrees, flex to 60 degrees, and extend to 20 degrees.  X-
rays showed a ruptured disc at C5-C6 and C6-C7, moderate 
degenerative disc disease at C6-7 with posterior arthritis, 
and muscle spasm.  With regard to the right shoulder, x-rays 
were essentially negative.  Anterior elevation and lateral 
elevation were both to 180 degrees and were normal.  External 
rotation was to 70 degrees and internal rotation was to 60 
degrees.  Examination of the lumbar spine showed muscle 
spasm.  Pressure against the spinous processes of L5 and S1 
was painful.  X-rays showed a spondylolysis of L5.  X-rays 
also showed mild degenerative disc disease at L5-S1.  Flexion 
was to 80 degrees, extension was to 30 degrees, left and 
right lateral bending were to 40 degrees, and left and right 
lateral rotating was to 45 degrees.  The diagnoses were 
ruptured cervical disc and spondylolysis of the L5 lumbar 
vertebra.  

In a February 1997 rating decision, the disability rating for 
degenerative disc disease of the lumbar spine was increased 
to 10 percent effective August 1995; the rating for the right 
shoulder was confirmed and continued; and service connection 
was granted for mild degenerative disc disease at C6-7 with 
posterior arthritis.  A 10 percent rating was assigned 
effective August 1995.

On June 13, 1998, the veteran was afforded another VA 
examination.  At that time, the veteran reported constant 
neck pain with headaches.  He denied radicular symptoms.  He 
also reported pain in the right shoulder located in the 
anterior aspect.  The pain was intermittent and aggravated by 
motion and lifting.  The veteran further reported intense and 
constant low back pain.  The veteran denied radicular pain, 
numbness in the lower extremities, and loss of sphincter 
control.  The veteran reported that his back problems were 
aggravated by 15 minutes of walking, sitting, or standing, as 
well as bending of lifting.  He pointed to pain in the L3-S1 
region.  The veteran related that pain medications did not 
alleviate his pain so he did not use them.  Physical 
examination revealed that the veteran's gait was normal and 
he did not need assistive devices to ambulate.  He was able 
to heel and toe walk without difficulty.  He did not bring 
any braces, cane, or crutches to the examination.  
Examination of the cervical spine while standing revealed 
that the head was erect and the shoulders were level.  The 
veteran complained of pain with palpation of the supraspinous 
and infraspinous ligaments at all levels.  Mild pain was 
elicited with palpation of the paravertebral muscles.  His 
flexion was about 1/2 inch chin to chest, extension was to 20 
degrees, lateral bending was to 20 degrees bilaterally, 
lateral rotation was to 65 degrees bilaterally.  The veteran 
complained of pain on the extremes of range of motion.  
Hyperextension caused neck pain without radicular features.  
Compression test was negative for radicular pain.  

Examination of the upper extremities revealed no atrophy of 
the muscles or scars of the right shoulder.  There was 
tenderness present in the right bicipital groove.  Active 
range of motion of the right shoulder revealed the following: 
abduction to 110 degrees, forward flexion to 110 degrees, 
external rotation to 55 degrees, internal rotation to 60 
degrees.  Passive range of motion revealed forward flexion to 
180 degrees, abduction to 180 degrees, external rotation to 
55 degrees, and internal rotation to 60 degrees.  Drop arm 
test was negative.  Resistive forces against abduction and 
external rotation caused no pain and there was no 
instability.  Sensory examination was normal.  Muscle testing 
was 5/5.  Reflexes were 2+ in the biceps, triceps, and 
brachioradialis.  

Back examination revealed that while standing, the back was 
straight.  There was normal thoracic kyphosis and lumbar 
lordosis.  The veteran complained of pain with palpation of 
L2 through S1, mostly at L5-S1 level in the supraspinous and 
infraspinous ligaments.  There was no spasm or pelvic 
obliquity.  The sacroiliac (SI) joints were nontender to 
palpation.  The veteran stated that the pain was present at 
all times and increased with flexion up to 45 degrees at 
which point the veteran could not flex beyond 45 degrees due 
to pain.  Extension was to 10 degrees with complaints of 
pain.  Lateral bending was to 15 degrees bilaterally.  Lower 
extremity muscle strength was 5/5, sensation was normal and 
Achilles reflexes were 2+ bilaterally.  X-rays of the lumbar 
spine revealed normal lordosis.  The vertebral heights were 
normal.  There was narrowing at L5-S1.  There were 
indentations noted in the inferior and superior aspects of 
the bodies of L5, L4, L3, and L1.  There was anterior lipping 
at L4 and L5.  There was convexity toward the left side which 
was nonrotational.  SI joints were normal.  Pedicles were 
intact.  Bone density was fairly normal.  The diagnoses were 
lumbar spine spondylosis, mild; and right bicipital 
tendonitis.  The examiner noted that the veteran did not have 
neurological deficiencies of the lumbar spine.  

In a November 1998 rating decision, the disability rating for 
degenerative disc disease of the lumbar spine was increased 
to 20 percent effective June 13, 1998.  

On a VA outpatient treatment report of July 2, 1999, the 
veteran reported that his degenerative disc disease was 
getting worse with increased pain.  

On August 18, 1999, the veteran had an MRI of his lumbar 
spine performed which revealed that the previous questionable 
lesion on plain film at about the S3 sacral segment was not 
identified or confirmed, it was probably an artifact.  There 
was degenerative disc disease with minimal spondylolisthesis 
at L5-S1.  There was also a small left paracentral disc 
protrusion at this level which was not significant.  

September 17, 1999 x-rays of the lumbar spine revealed 
subchondral sclerosis and joint space narrowing at L5-S1 
which was suggestive of mild degenerative disease.  

On November 10, 1999, the veteran was seen for chronic low 
back pain.  The veteran denied radiation, but reported that 
the pain was much worse with long sitting or standing.  The 
examiner noted that motion was limited due to pain.  Flexion 
was to 30 degrees, extension was to 10 degrees.  There were 
no paraspinal spasms.  Range of motion of the neck was full.  

On September 11, 2001, the veteran had an MRI of the cervical 
spine performed which showed degenerative disc disease at C5-
6 and C6-7; central protrusion of the disc at C6-7 with 
stenosis of the spinal canal at that level; narrowing of the 
intervertebral foramina at C5-6 and C6-7 bilaterally by 
hypertrophic spurs; and evidence of cervical muscle spasms.  

In May 2003, the veteran was afforded a VA examination.  
Neurological examination revealed that motor evaluation 
showed good tone bilaterally with good active motion.  There 
was no pill rolling tremor noted.  There was no atrophy or 
fasciculation.  Strength was 5/5 throughout without focal 
motor deficits.  Sensory testing was intact to light touch 
throughout.  Reflexes were symmetric.  

Examination of the cervical spine revealed tenderness over 
the mid cervical spine in the midline and right paracervical 
region with right paracervical muscle spasm.  Range of motion 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis.  Range 
of motion testing revealed flexion to 30 degrees, extension 
to 20 degrees, right and left lateral flexion to 20 degrees, 
right rotation to 20 degrees and left rotation to 40 degrees.  

Examination of the lumbar spine revealed tenderness over the 
lumbar spine in the midline and paralumbar region with 
bilateral paralumbar muscle spasm.  Range of motion was 
limited because of pain.  Range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no ankylosis.  Straight leg 
raising was negative.  Range of motion testing revealed 
flexion to 30 degrees, extension to 10 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, 
right rotation to 30 degrees, and left rotation to 20 
degrees.  

Examination of the right shoulder revealed tenderness over 
the anterior aspect with no swelling.  Range of motion was 
limited because of pain.  Range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no ankylosis.  Range of motion 
testing revealed flexion to 100 degrees, abduction to 90 
degrees, external rotation to 60 degrees, and internal 
rotation to 70 degrees.  Posture and gait were normal.

The diagnoses were anterior labral tear of the right shoulder 
with tenderness over the anterior aspect and limited range of 
motion; degenerative disc disease of the cervical spine with 
tenderness over the mid cervical spine in the midline and 
right paracervical region with muscle spasm and limited range 
of motion without radiculopathy; and degenerative disc 
disease of the lumbar spine with tenderness over the lower 
lumbar spine in the midline and bilateral paralumbar muscle 
spasm with limited range of motion, but no evidence of 
radiculopathy.  

The examiner stated that with regard to the shoulder, the 
veteran had limitation using his right dominant upper 
extremity for pushing, pulling, turning, twisting, and power 
gripping.  He was unable to reach overhead.  With regard to 
his neck condition, the veteran had limitation with working 
overhead as well as limitations with turning.  With regard to 
his low back, the veteran had limitation with lifting and 
carrying heavy weight as well as bending, crouching, 
climbing, kneeling, and walking on uneven surfaces.  He was 
unable to jump or run.  

The veteran presented contentions in written correspondence, 
during an RO hearing, and during his Travel Board hearing.  
He stated that his initial VA examination was a joke and that 
the examiner never left his chair.  The veteran related that 
during his 1996 examination, although motion was painful, he 
was told to keep going and to see how far he could get 
through the pain.  The veteran said that he could not sit or 
stand for more than 20 minutes.  He indicated that his 
disabilities were of the same severity now as when service 
connection was initially established.  


Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the right shoulder, the Board 
finds that some discussion of Fenderson v. West, 12 Vet. App 
119 (1999) is warranted.  In that case, the United States 
Court of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the AOJ assigned staged ratings for 
each service-connected disability.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  




Evaluation of an anterior labral tear of the right shoulder 
(major),
prior to April 25, 2003

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent rating.  When motion is limited to 25 degrees from 
the side, a 40 percent rating is warranted for the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is granted for nonunion (false flail joint) of the 
major arm; and an 80 percent rating is granted for loss of 
head of (flail shoulder) for the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major extremity, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.  Thus, his shoulder disability will 
not be rated on any of those bases.  

Prior to April 25, 2003, the veteran has been assigned a non-
compensable rating.  A review of the evidence predating that 
effective date shows that the veteran had normal x-rays at 
the time of his July 1996 VA examination.  His anterior 
elevation and lateral elevation were both to 180 degrees and 
were normal.  External rotation was to 70 degrees and 
internal rotation was to 60 degrees.  Those range of motion 
studies showed some limitation as normal internal and 
external rotation is to 90 degrees.  However, the veteran was 
able to lift his right arm above shoulder level.  As such, a 
20 percent rating under Diagnostic Code 5201 was not 
warranted.  The veteran alleged having more limitation than 
was shown on examination.  However, the Board finds the 
objective findings more reliable than the veteran's 
contentions.  The examination report shows objectively the 
level of functioning of the veteran's right shoulder.  

In June 1998, the veteran was afforded another VA 
examination.  At that time, the veteran reported pain in the 
right shoulder located in the anterior aspect.  The pain was 
intermittent and was aggravated by motion and lifting.  
Examination of the right shoulder revealed tenderness present 
in the right bicipital groove.  Active range of motion of the 
right shoulder revealed the following: abduction to 110 
degrees, forward flexion to 110 degrees, external rotation to 
55 degrees, internal rotation to 60 degrees.  Passive range 
of motion revealed forward flexion to 180 degrees, abduction 
to 180 degrees, external rotation to 55 degrees, and internal 
rotation to 60 degrees.  Drop arm test was negative.  
Resistive forces against abduction and external rotation 
caused no pain and there was no instability.  Again, the 
veteran was able to lift arm above shoulder level.  As such, 
a 20 percent rating under Diagnostic Code 5201 was not 
warranted.  The veteran alleged having more limitation than 
was shown on examination.  However, the Board finds the 
objective findings more reliable than the veteran's 
contentions.  The examination report shows objectively the 
level of functioning of the veteran's right shoulder.  

Arthritis is not shown on x-ray.  However, the veteran has 
demonstrated, throughout the appeal period, periarticular 
pathology.  He is competent to report pain and he has 
demonstrated limitation of motion, although not of such a 
degree to warrant a compensable rating under Diagnostic Code 
5201.  

Because the veteran has periarticular pathology, the right 
shoulder disorder may be rated by analogy to arthritis.  Such 
evaluation may provide a 10 percent evaluation when there is 
painful motion and is otherwise rated on limitation of 
motion.  Specifically, under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the joint is non-compensable, a rating of 10 percent is for 
application for each joint affected by limitation of motion.  

In this case, the veteran has limitation of motion.  He 
reports having pain.  The Board has duly considered DeLuca 
and the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59.  The Board finds that the veteran's reports of painful 
motion are credible.  His limitation of motion of the right 
shoulder is non-compensable under the diagnostic code 
specific to the shoulder.  However, a rating of 10 percent is 
for application for each joint affected by limitation of 
motion.  Thus, a 10 percent rating is warranted, but no more, 
prior to April 25, 2003, by analogy due to his periarticular 
pathology.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  The evidence supports a rating 
of 10 percent, but no more.  




Evaluation of degenerative disc disease of the cervical spine
with posterior arthritis, prior to September 11, 2001

The veteran contends that a 30 percent rating was warranted 
prior to September 11, 2001, for his service-connected 
degenerative disc disease of the cervical spine with 
posterior arthritis.  

The veteran's service-connected disability includes 
arthritis, neurologic impairment, and orthopedic impairment 
to include limitation of motion.  All applicable diagnostic 
codes must be considered.  

Diagnostic Code 5010 which provides that arthritis, due to 
trauma, substantiated by x- ray findings, is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the joint is non-compensable, a 
rating of 10 percent is for application for each joint 
affected by limitation of motion.  

Diagnostic Code 5290 contains the criteria for rating 
cervical spine disabilities based on impairment of the range 
of motion.  Under that code, severe limitation of motion is 
rated as 30 percent disabling, moderate limitation of motion 
is rated as 20 percent disabling, and slight limitation of 
motion is rated as 10 percent disabling.  

Diagnostic Code 5293, in effect prior to September 23, 2002, 
is the diagnostic code containing the rating criteria for 
intervertebral disc syndrome.  This code provides a 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief; a 40 
percent rating for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; a 20 percent 
rating for moderate intervertebral disc syndrome with 
recurring attacks; and a 10 percent rating for mild 
intervertebral disc syndrome.  

Prior to September 11, 2001, the veteran has been assigned a 
10 percent rating.  

In July 1996, the veteran was afforded a VA examination.  On 
examination of the cervical spine, motion was limited.  The 
veteran could left and right lateral bend to 30 degrees, left 
and right lateral rotate to 40 degrees, flex to 60 degrees, 
and extend to 20 degrees.  X-rays showed a ruptured disc at 
C5-C6 and C6-C7; moderate degenerative disc disease at C6-7 
with posterior arthritis, and muscle spasm.  The diagnosis 
was ruptured cervical disc.  The Board notes that this 
examination showed moderate limitation of motion on 
extension.  

In June 1998, the veteran was afforded another VA 
examination.  At that time, the veteran reported constant 
neck pain with headaches.  He denied radicular symptoms.  
Examination of the cervical spine while standing revealed 
that the head was erect and the shoulders were level.  The 
veteran complained of pain with palpation of the supraspinous 
and infraspinous ligaments at all levels.  Mild pain was 
elicited with palpation of the paravertebral muscles.  His 
flexion was about 1/2 inch chin to chest, extension was to 20 
degrees, lateral bending was to 20 degrees bilaterally, 
lateral rotation was to 65 degrees bilaterally.  The veteran 
complained of pain on the extremes of range of motion.  
Hyperextension caused neck pain without radicular features.  
Compression test was negative for radicular pain.  The Board 
notes that moderate limitation of motion was demonstrated on 
extension and lateral bending.  

The veteran alleged having more limitation than was shown on 
his VA examinations.  However, the Board finds the objective 
findings more reliable than the veteran's contentions.  The 
examination report shows objectively the level of functioning 
of the veteran's cervical spine.  Nevertheless, the Board 
finds that the veteran did in fact demonstrate moderate 
limitation of motion of the cervical spine prior to September 
2001.  He reported having pain.  The Board has duly 
considered DeLuca and the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59.  The Board finds that the veteran's 
reports of painful motion are credible.  His moderate 
limitation of motion of the cervical spine warrants a 20 
percent rating.  However, he did not demonstrate severe 
limitation of motion.  Likewise, he did not demonstrate 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  The veteran was neurologically 
intact.  There was no radiation or other neurologic 
impairment complained of on objective testing or 
demonstrated.  Thus, a rating in excess of 20 percent was not 
warranted.  Therefore, a 20 percent rating is warranted, but 
no more, prior to September 11, 2001.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  The evidence supports a rating 
of 20 percent, but no more.  


Evaluation of degenerative disc disease of the lumbar spine,
prior to June 13, 1998

The rating codes to be considered are those for lumbosacral 
strain, limitation of motion, and degenerative disc disease.  

Under Diagnostic Code 5295, in effect during the period in 
question, the rating schedule provides a 40 percent rating 
for severe disability with listing of whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
provided for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 10 percent rating is provided for 
characteristic pain on motion.  

Diagnostic Code 5292 pertains to limitation of motion.  Under 
that code, severe limitation of lumbar motion is rated as 40 
percent disabling, moderate limitation of motion is rated as 
20 percent disabling, and slight limitation of motion is 
rated as 10 percent disabling.  

Diagnostic Code 5293 provides a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief; a 40 percent 
rating for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
and a 10 percent rating for mild intervertebral disc 
syndrome.

In July 1996, the veteran was afforded a VA examination.  
Examination of the lumbar spine showed muscle spasm.  
Pressure against the spinous processes of L5 and S1 was 
painful.  X-rays showed a spondylolysis of L5.  X-rays also 
showed mild degenerative disc disease at L5-S1.  Flexion was 
to 80 degrees, extension was to 30 degrees, left and right 
lateral bending were to 40 degrees, and left and right 
lateral rotating was to 45 degrees.  The diagnosis was 
spondylolysis of the L5 lumbar vertebra.  The Board notes 
that the limitation of motion shown was no more than slight.  

The veteran alleged having more limitation than was shown on 
examination.  However, the Board finds the objective findings 
more reliable than the veteran's contentions.  The 
examination report shows objectively the level of functioning 
of the veteran's low back.  The veteran demonstrated no more 
than slight limitation of motion.  Although he reported pain, 
he was able to move his spine to the indicated degrees.  
Therefore, although the directives of DeLuca are applicable, 
he did not exhibit moderate limitation of motion or the 
functional equivalent thereof even with complaints of pain.  
As such, a higher rating is not warranted based on limitation 
of motion.  

With regard to the lumbosacral strain, in order for a higher 
rating to be warranted, the evidence would need to show 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  The 
veteran exhibited muscle spasm, but no loss of lateral spine 
motion, unilateral, in a standing position.  Lateral spine 
motion was full.  In order for a higher rating to be 
warranted based on intervertebral disc syndrome, the evidence 
would have to show moderate intervertebral disc syndrome with 
recurring attacks.  In this case, the only neurological 
symptom was muscle spasm and reported painful motion.  There 
were no other neurological findings.  These symptoms are 
consistent with the assigned 10 percent rating.  

Thus, a rating in excess of 10 percent was not warranted 
prior to June 13, 1998.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Evaluation of degenerative disc disease of the lumbar spine, 
prior to July 2, 1999

On June 13, 1998, the veteran was afforded another VA 
examination.  At that time, the veteran reported intense and 
constant low back pain.  The veteran denied radicular pain, 
numbness in the lower extremities, and loss of sphincter 
control.  The veteran reported that his back problems were 
aggravated by 15 minutes of walking, sitting, or standing, as 
well as bending of lifting.  He pointed to pain in the L3-S1 
region.  The veteran related that pain medication did not 
alleviate his pain so he did not use it.  Physical 
examination revealed that the veteran's gait was normal and 
he did not need assistive devices to ambulate.  He was able 
to heel and toe walk without difficulty.  He did not bring 
any braces, cane, or crutches.  Back examination revealed 
that while standing, the back was straight.  There was normal 
thoracic kyphosis and lumbar lordosis.  The veteran 
complained of pain with palpation of L2 through S1, mostly at 
L5-S1 level in the supraspinous and infraspinous ligaments.  
There was no spasm or pelvic obliquity.  The SI joints were 
nontender to palpation.  The veteran stated that the pain was 
present at all times and increased with flexion up to 45 
degrees at which point the veteran could not flex beyond 45 
degrees due to pain.  Extension was to 10 degrees with 
complaints of pain.  Lateral bending was to 15 degrees 
bilaterally.  X-rays of the lumbar spine revealed normal 
lordosis.  The vertebral heights were normal.  There was 
narrowing at L5-S1.  There were indentations noted in the 
inferior and superior aspects of the bodies of L5, L4, L3, 
and L1.  There was anterior lipping at L4 and L5.  There was 
convexity toward the left side which was nonrotational.  SI 
joints were normal.  Pedicles were intact.  Bone density was 
fairly normal.  The diagnoses were lumbar spine spondylosis, 
mild; and right bicipital tendonitis.  The examiner noted 
that the veteran did not have neurological deficiencies of 
the lumbar spine.  

The Board finds that on objective examination, there was 
severe limitation of motion on extension.  The other range of 
motion studies showed moderate limitation of motion.  The 
veteran's complaints of pain were substantiated.  

The veteran alleged having more limitation than was shown on 
examination.  However, the Board finds the objective findings 
more reliable than the veteran's contentions.  The 
examination report shows objectively the level of functioning 
of the veteran's low back.  However, the examination confirms 
severe limitation of motion, on extension.  The complaints of 
pain were substantiated.  Although severe limitation of 
motion was only shown on extension, while moderate limitation 
of motion was shown on the other testing, DeLuca must be 
applied here.  In applying DeLuca and the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, the veteran's 
overall disability picture more nearly approximates 
functionally severe limitation of motion; thus a 40 percent 
rating is warranted on that basis, from June 13, 1998.  
However, a higher rating is not warranted.  A 40 percent 
rating is the maximum for limitation of motion and for 
lumbosacral strain.  In order for a higher rating to be 
warranted based on intervertebral disc syndrome, the evidence 
would have to show pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  
This was not the case here.  Neurological impairment was not 
demonstrated.  

Therefore, a 40 percent rating is warranted, but no more, 
from June 13, 1998, on the basis of functionally severe 
limitation of motion.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  The evidence supports a rating 
of 40 percent, but no more.  


38 C.F.R. § 3.321(b)(1)

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran has 
indicated industrial impairment, but marked interference, i. 
e., more than what is contemplated within the assigned 
ratings is not shown.  Moreover, the veteran has not been 
hospitalized.  


ORDER

An evaluation of 10 percent for anterior labral tear of the 
right shoulder (major) is granted from August 24, 1995, to 
April 25, 2003.  

An evaluation of 20 percent for degenerative disc disease of 
the cervical spine with posterior arthritis is granted from 
August 24, 1995 to September 11, 2001.  

An evaluation in excess of 10 percent rating for degenerative 
disc disease of the lumbar spine is denied from August 24, 
1995 to June 12, 1998.  

An evaluation of 40 percent for degenerative disc disease of 
the lumbar spine is granted from June 13, 1998. 



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



